Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 1 of 61 PageID 824




                                                                  EXHIBIT 5
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 2 of 61 PageID 825
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 3 of 61 PageID 826
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 4 of 61 PageID 827
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 5 of 61 PageID 828
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 6 of 61 PageID 829
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 7 of 61 PageID 830
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 8 of 61 PageID 831
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 9 of 61 PageID 832
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 10 of 61 PageID 833
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 11 of 61 PageID 834
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 12 of 61 PageID 835
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 13 of 61 PageID 836
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 14 of 61 PageID 837
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 15 of 61 PageID 838
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 16 of 61 PageID 839
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 17 of 61 PageID 840
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 18 of 61 PageID 841
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 19 of 61 PageID 842
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 20 of 61 PageID 843
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20     Page 21 of 61 PageID 844



Corwin Boake, Ph.D.                                                    page 1

                            CURRICULUM VITAE

NAME:                    Corwin Boake, PhD, MP, ABPP

ADDRESSES:               Private practice-Houston:
                         11914 Astoria Blvd., Suite 490
                         Houston, TX 77089
                         (281) 484-9973
                         Fax (346) 388-3394
                         corwinboakephd@gmail.com

                         Private practice-Metairie:
                         Jefferson Neurobehavioral Group
                         2901 N. I-10 Service Road East, Suite 300
                         Metairie, LA 70002
                         (504) 780-1702
                         Fax (504) 780-1705
                         cboake@jeffersonneuro.com

                         Institutional practice:
                         TIRR Memorial Hermann
                         1333 Moursund St.
                         Houston, TX 77030-3405
                         (713) 797-5913
                         Fax (713) /799-7049
                         corwin.boake@memorialhermann.org

BIRTHDATE:               December 12, 1953

CITIZENSHIP:             U.S.A.

UNDERGRADUATE EDUCATION:
                   B.S., Psychology, 1975
                   Pennsylvania State Univ.
                   University Park, Pennsylvania

GRADUATE EDUCATION: M.A., Clinical Psychology, 1979
                    Ph.D., Clinical Psychology (APA-approved), 1982
                    Dept. of Psychology
                    Univ. of Louisville
                    Louisville, Kentucky

POST-GRADUATE TRAINING:
Internship:          1980-81, Clinical Psychology Internship Program
                     Dept. of Psychiatry and Behavioral Sciences
                     Univ. of Oklahoma Health Sciences Center
                     Oklahoma City, Oklahoma
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20        Page 22 of 61 PageID 845



Corwin Boake, Ph.D.                                                             page 2


Postdoctoral fellowships:   1982-83, Clinical Neuropsychology Graduate
                                Training Program
                            Dept. of Psychology
                            Univ. of Houston
                            Houston, Texas

                            1983-84, Dept. of Behavioral Sciences
                            Institute of Rehabilitation Medicine
                            New York Univ. Medical Center
                            New York, New York

Postdoctoral education:     M.S., Clinical Psychopharmacology, 2008
                            Alliant International Univ.
                            San Francisco, California

ACADEMIC APPOINTMENTS:
                    Adjunct Associate Professor, 2002-present
                    Clinical Assistant Professor, 1989-2002
                    Dept. of Physical Medicine and Rehabilitation
                    Baylor College of Medicine
                    Houston, Texas

                            Adjunct Clinical Assistant Professor, 1990-present
                            Dept. of Psychology
                            Univ. of Houston
                            Houston, Texas

                            Clinical Associate Professor, 2010-2016 (retired)
                            Associate Professor of PM&R, 2002- 2010
                            Assistant Professor of PM&R, 1995-2001
                            Dept. of Physical Medicine and Rehabilitation
                            Univ. of Texas-Houston Medical School
                            Houston, Texas

                            Adjunct Assistant Professor, 1997-2015
                            College of Optometry
                            Univ. of Houston
                            Houston, Texas

                            Clinical Assistant Professor, 1985-87
                            Division of Neurosurgery
                            Univ. of Texas Medical Branch
                            Galveston, Texas
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20          Page 23 of 61 PageID 846



Corwin Boake, Ph.D.                                                         page 3

                         Research Associate, 1984-85
                         Dept. of Neurology
                         New York Univ. Medical Center
                         New York, New York

HOSPITAL APPOINTMENTS:
                     Clinical Neuropsychologist, 1991-present
                     Director of Neuropsychology, 1990-91
                     Clinical Director, Challenge Program, 1989-90
                     TIRR Memorial Hermann
                     Houston, Texas

                         Clinical Neuropsychologist, 2014-2016
                         Memorial Hermann Rehabilitation Hospital-Katy

                         Clinical Neuropsychologist, 1997-2016
                         Memorial Hermann Hospital

                         Clinical Director, 1988-89
                         Behavioral Medicine Dept.
                         Dallas Rehabilitation Institute
                         Dallas, Texas

                         Treatment Team Coordinator, 1985-87
                         Transitional Learning Community
                         Galveston, Texas

                         Clinical Psychologist, 1984-85
                         Veterans Administration Medical Center
                         New York, New York

LICENSURE:               Texas State Board of Examiners of Psychologists
                         Licensed Psychologist, #23147

                         Louisiana State Board of Examiners of Psychologists
                         #661, Clinical Psychology, Clinical Neuropsychology

                         Louisiana State Board of Medical Examiners
                         Medical Psychologist, #MP.000661
                         Advanced Practice Medical Psychologist #MPAP.000035

                         Louisiana Board of Pharmacy
                         Louisiana Controlled Dangerous Substance License
                         #37153

                         Drug Enforcement Administration
                         Controlled Substance Registration Certificate
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20      Page 24 of 61 PageID 847



Corwin Boake, Ph.D.                                                        page 4

                         #MB2048886

                         Association of State and Provincial Psychology Boards
                         Mobility No. 4492
                         Authorization to Practice Interjurisdictional
                         Telepsychology
                         Certificate of Professional Qualification in Psychology

BOARD CERTIFICATION:     American Board of Clinical Neuropsychology/American
                         Board of Professional Psychology # 4223

AWARDS:                  Lifetime Achievement Award, 2004
                         Brain Injury Association of Texas

                         Fellow, Division 40 (Clinical Neuropsychology)
                         Fellow, Division 22 (Rehabilitation Psychology)
                         American Psychological Association

                         Ten-Year Service Award, 2015
                         Texas State Board of Examiners of Psychologists

PROFESSIONAL ORGANIZATIONS:
                     American Academy of Clinical Neuropsychology
                        Written Examination Task Force, 1998
                        Consensus Conference on Uniform Test Score
                        Labeling of Performance Tests, 2018-present

                         American Board of Clinical Neuropsychology
                            Work Sample Reviewer, 1993-2014
                            Board of Directors, 2010-2015
                            Treasurer, 2013

                         American Congress of Rehabilitation Medicine
                            Brain Injury Interdisciplinary Special Interest Group
                            Case Management Committee, 1987-90

                         American Psychological Association, Division 40
                            Practice Advisory Committee, 2007-2012
                            Science Advisory Committee, 2008-2012
                            Council of Representatives, 2011-2015

                         American Psychological Association, Committee for
                         Accreditation
                            Site Visitor, 2010-2017

                         American Psychopathological Association
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20      Page 25 of 61 PageID 848



Corwin Boake, Ph.D.                                                         page 5

                         American Society of Clinical Psychopharmacology

                         Association of Postdoctoral Programs in Clinical
                         Neuropsychology
                            Accreditation Committee, 1996
                            Board of Directors, 1999-2007
                            Secretary-Treasurer, 1999-2004
                            President, 2005-2007
                            Nominations Committee (chair), 2008-2010

                         Hispanic Neuropsychological Society

                         Houston Neuropsychological Society
                            Secretary, 1997-99
                            President, 1993-94
                            Secretary, 1993-94, 1998-99

                         International Neuropsychological Society
                             Program Committee, 1992-93, 1998, 2001-02

                         National Academy of Neuropsychology
                             Scientific Abstracts Peer Reviewer, 1994-96

                         National Latina/o Psychological Association

                         Society for Cognitive Rehabilitation
                            Advisory Board, 1993-present
                            Board of Directors, 1989-90
                            Steering Committee, 1987-89

                         Texas Psychological Association
                            Task Force on Workers' Compensation Treatment
                            Guidelines, 1991-92
                            Neuropsychology Committee, 1987-91

EDITORIAL POSITIONS:
Editorial Board:         Journal of Clinical & Experimental Neuropsychology

Ad Hoc Reviewer:         American Journal of Physical Medicine & Rehabilitation
                         Archives of Clinical Neuropsychology
                         Archives of Neurology
                         Archives of Physical Medicine & Rehabilitation
                         Clinical Neuropsychologist
                         JAMA Psychiatry
                         Journal of Consulting & Clinical Psychology
                         Journal of Head Trauma Rehabilitation
                         Journal of the International Neuropsychological Society
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20       Page 26 of 61 PageID 849



Corwin Boake, Ph.D.                                                           page 6

                          Journal of Neurology, Neurosurgery & Psychiatry
                          Journal of Neurotrauma
                          Journal of Rehabilitation Medicine
                          Lancet
                          Neuropsychological Review
                          Neuropsychology
                          Pediatrics
                          Psychological Bulletin
                          Psychological Reports / Perceptual & Motor Skills
                          Stroke

SERVICE ON NATIONAL GRANT REVIEW PANELS:
                      Irving & Felicia Rubin Family Brain Injury Research Fund
                      Brain Injury Association, Washington, DC
                      Blue Ribbon Review Panel, 1997

                          Office of Special Education & Rehabilitation Services
                          U. S. Dept. of Education, 1999

                          Office of Postsecondary Education
                          U. S. Department of Education, 2003

                          National Institutes of Health
                          U.S. Dept. of Health & Human Services, 2011

                          Rehabilitation Research Programme, 2007
                          ZonMw, The Netherlands Organization for Health
                          Research and Development
                          The Hague, The Netherlands

                          Colorado Traumatic Brain Injury Trust Fund, Research
                          Program, 2008-09
                          State of Colorado

                          Victoria Neurotrauma Initiative, 2007, 2010
                          New South Wales, Australia

                          Data Safety Monitoring Board
                          “A Prospective Randomized Controlled Trial of the
                          Effectiveness of Amantadine Hydrochloride (AH) in
                          Promoting Recovery of Function Following Severe
                          Traumatic Brain Injury (TBI)”
                          National Institute on Disability & Rehabilitation Research
                          U.S. Department of Education, 2004-2010

                          National Institute on Disability & Rehabilitation Research
                          U. S. Department of Education, 1998, 2003-05, 2009-10,
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20      Page 27 of 61 PageID 850



Corwin Boake, Ph.D.                                                         page 7

                         2012-2014

                         Data Safety Monitoring Board
                         “Electrical Stimulation of the Thalamic Intralaminar Nuclei
                         for Treatment of the Minimally Conscious State (ILN Pilot
                         Study) IDE G030240”
                         Cleveland Clinic, 2008-2010

                         Division of Independent Review, Health Resources &
                         Services Administration
                         U.S. Dept. of Health & Human Services, 2010

SERVICE ON UNIVERSITY OF TEXAS-HOUSTON MEDICAL SCHOOL
COMMITTEES:
                       On-Line CME Editors, 1997-98

                         Faculty Senate (Department Senator), 1998-2000, 2007-
                         2010

SERVICE TO THE COMMUNITY:
                     Texas Medical Board
                     Consultant neuropsychologist, 2012-present

                         Texas State Board of Examiners of Psychologists
                         Written Examination Committee, 1998-present
                         Vignette Writing Workshop, 2008, 2011-2012
                         Professional Reviewer, Investigation Division, 1997
                         Oral Examiner, 1991-present

                         Dept. of Psychiatry and Behavioral Sciences
                         Baylor College of Medicine
                         Brain and Behavior Course, Co-Director, 1994-97
                         Lecturer, 1994-2013

                         Brain Injury Association of Texas
                         Secretary, 1997-2000
                         Board of Directors, 1995 -2000
                         Board of Directors, 1988-94
                         Program Committee, 1988

                         Professional Examination Service, New York, NY
                         American Board of Clinical Neuropsychology Examination
                         Item Development Workshop, 1996
                         National Psychology Examination
                         Item Development Workshop, 1994

                         Project on “The Transition of Youth with Traumatic Brain
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20       Page 28 of 61 PageID 851



Corwin Boake, Ph.D.                                                          page 8

                          Injury to Integrated Postsecondary Environments”
                          Houston, TX
                          Advisory Board, 1994-96

                          Handicap Assessment Project, Craig Hospital,
                          Englewood, CO
                          Advisory Board, 1994-95

                          Brain Injury Association, Washington, DC
                          Peer Reviewer, 1988-99

                          Alliance of Texas Head Injury Rehabilitation Facilities
                          Facility Representative, 1988-89

                          Texas Rehabilitation Commission
                          Traumatic Brain Injury Project, Dallas, TX
                          Advisory Committee, 1988-89

SPONSORSHIP OF POSTDOCTORAL FELLOWS:
                     Postdoctoral fellowship in clinical neuropsychology
                     Baylor College of Medicine/University of Texas-Houston
                     Depts. of Physical Medicine & Rehabilitation Alliance
                     Co-director, 1991-97
                     Director, 1997-2016

                          Research postdoctoral fellow (Nuray Yozbatiran, PhD)
                          Dept. of Physical Medicine & Rehabilitation
                          University of Texas-Houston Medical School
                          2007-2009

CURRENT TEACHING RESPONSIBILITIES:
                     Didactic presentations
                     Postdoctoral fellowships in brain injury medicine/brain
                     injury rehabilitation
                     Baylor College of Medicine/UT Health Houston Dept. of
                     Physical Medicine & Rehabilitation
                     Postdoctoral fellowships in clinical neuropsychology
                     Baylor College of Medicine, Dept. of Neurology, Dept. of
                     Physical Medicine & Rehabilitation

PAST GRANT SUPPORT:       Robotic training of arm and hand movement after spinal
                          cord injury. Mission Connect/TIRR Foundation (Co-
                          investigator); $140,000; 5/1/09-4/30/11

                          Improving ambulation post stroke with robotic training
                          Medallion Foundation (co-principal investigator);
                          $746,000; 1/1/08-12/31/10
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20      Page 29 of 61 PageID 852



Corwin Boake, Ph.D.                                                         page 9


                         Mild Traumatic Brain Injury and Diffuse Axonal Injury. NIH
                         (co-investigator); $3,952,000; 8/01/08-7/31/13

                         Robotic-assisted rehabilitation therapy for motor
                         weakness after stroke. Mission Connect/TIRR Foundation
                         (Principal investigator); $150,000; 5/1/07-4/30/09

                         Robotics-assisted rehabilitation therapy for stroke. Smith
                         Foundation (Principal investigator); $135,500; 9/1/05-
                         8/30/06

                         University of Texas Specialized Program in Acute Stroke.
                         NIH (co-investigator). $1,000,000; 9/15/02-8/31/07

                         A fMRI study of executive functioning after traumatic brain
                         injury, NIH (consultant), $751,851; 9/1/01-8/31/06

                         Long-Term Safety and Efficacy of Intrathecal Baclofen
                         Therapy In Stroke. Medtronic (consultant). $61,386;
                         9/1/04-8/31/06

                         A longitudinal twin study of cognition and aging. NIA
                         (consultant), $408,000; 3/1/02-2/28/07

                         Functional imaging of stroke recovery. NIH (Principal
                         investigator of one component of program project grant);
                         $790,000; 12/1/04-11/30/06

                         Community based case management of mild to moderate
                         traumatic brain injury. CDC (consultant), $207,500;
                         11/30/02-12/1/04

                         Comparative efficacy of three preparations of BOTOX-A7
                         in treating spasticity. Allergan, Inc. (co-investigator).
                         $195,000. 5/1/02-6/30/03

                         Effects of Methylphenidate on Working Memory and
                         Cerebral Glucose Metabolism in Persons with Severe
                         Traumatic Brain Injury. National Institute on Disability and
                         Rehabilitation Research (co-investigator). $966,000.
                         12/1/98-11/30/02

                         Traumatic Brain Injury Model System of TIRR. National
                         Institute on Disability and Rehabilitation Research
                         #H133A70015 (co-investigator). $1,725,000. 10/1/97-
                         9/30/02
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20          Page 30 of 61 PageID 853



Corwin Boake, Ph.D.                                                              page 10


                             Methylphenidate treatment of working memory deficits in
                             chronic survivors of traumatic brain injury: Extrapolation
                             from an experimental model. Brain Injury Association (co-
                             investigator). $66,825. 12/1/97-11/30/98

                             National Acute Brain Injury Study: Hypothermia, Houston
                             Outcome Monitoring Center. National Institutes of Health
                             (contract with UTHSC) (principal investigator of contract).
                             $18,000/yr. 9/1/97-11/30/99

                             Rehabilitation Research and Training Center on
                             Interventions in Traumatic Brain Injury. National Institute
                             on Disability and Rehabilitation Research #H133B40002
                             (co-investigator). $3,250,000. 2/1/94-1/31/99

PUBLICATIONS:

Abstracts:

Boake, C., & Brown, E. R. (1986, February). Amnesia in colloid cyst of the third
      ventricle. Poster presented at the meeting of the International
      Neuropsychological Society, Denver, CO. Journal of Clinical and Experimental
      Neuropsychology (1985), 7, 641. (abstract)

Boake, C., Freeland, J., Ringholz, G. M., Nance, M., & Edwards, K. (1987, February).
      Awareness of memory loss after severe head injury. Poster presented at the
      meeting of the International Neuropsychological Society, Washington, DC.
      Journal of Clinical and Experimental Neuropsychology (1987), 9, 53. (abstract)

Ringholz, G. M., & Boake, C. (1987, February). Inconsistent attention in chronic
      survivors of closed head injury. Poster presented at the meeting of the
      International Neuropsychological Society, Washington, DC. Journal of Clinical
      and Experimental Neuropsychology (1987), 9, 53. (abstract)

Jewell-Shinder, M., & Boake, C. (1988, January). Comparison of the functional
       consequences of surface versus deep dyslexia: Implications for rehabilitation.
       Paper presented at the meeting of the International Neuropsychological Society,
       New Orleans, LA. Journal of Clinical and Experimental Neuropsychology (1988),
       10, 71. (abstract)

Boake, C., & Ringholz, G. M. (1988, October). Cognitive-linguistic retraining in a case
      of acquired dyslexia. Paper presented at the meeting of the American Congress
      of Rehabilitation Medicine, Seattle, WA. Archives of Physical Medicine and
      Rehabilitation (1988), 69, 715. (abstract)

Goldstein, F. C., Levin, H. S., Boake, C., & Lohrey, J. H. (1989, February). Preserved
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20            Page 31 of 61 PageID 854



Corwin Boake, Ph.D.                                                               page 11

      ability to benefit in memory performance from semantic encoding following
      severe closed head injury. Paper presented at the meeting of the International
      Neuropsychological Society, Vancouver, BC. Journal of Clinical and
      Experimental Neuropsychology (1989), 11, 33. (abstract)

Lohrey, J. H., Levin, H. S., Goldstein, F. C., & Boake, C.(1989, February). Release
      from proactive inhibition for nonverbal visual information in survivors of severe
      closed head injury. Poster presented at the meeting of the International
      Neuropsychological Society, Vancouver. Journal of Clinical and Experimental
      Neuropsychology (1989), 11, 60. (abstract)

Stallings, G. A., Boake, C., & Sherer, M. (1993, February). Correspondence between
       the California Verbal Learning Test and the Rey Auditory Verbal Learning Test in
       closed-head injury patients. Poster presented at the International
       Neuropsychological Society meeting, Galveston, TX. Journal of Clinical and
       Experimental Neuropsychology, 15, 54. (abstract)

Silver, B. V., Cavazos, D., & Boake, C. (1993, February). Improving functional skills
        using behavioral procedures in a child with anoxia. Poster presented at the
        International Neuropsychological Society meeting, Galveston, TX. Journal of
        Clinical Experimental Neuropsychology, 15, 107. (abstract)

Boake, C., & High, W. M., Jr. (1993, June). Measuring outcome following traumatic
      brain injury rehabilitation. Poster presentation at the American Congress of
      Rehabilitation Medicine meeting, Denver, CO. Archives of Physical Medicine
      and Rehabilitation (1993), 74, 669. (abstract)

Wilde, M., & Boake, C. (1993, October). Factorial validity of the California Verbal
       Learning Test in closed head injury. Paper presented at the meeting of the
       National Academy of Neuropsychology, Phoenix, AZ. Archives of Clinical
       Neuropsychology (1994), 9, 202. (abstract)

Sherer, M., Boake, C., & Means, L. R. (1993, October). Comparative validity of
      Wisconsin Card Sorting Test short forms. Paper presented at the meeting of the
      National Academy of Neuropsychology, Phoenix, AZ. Archives of Clinical
      Neuropsychology (1994), 9, 183-184. (abstract)

Boake, C., Yablon, S. A., Donovan, W. H., & Carter, R. E. (1993, October). Incidence of
      head injury in traumatic spinal cord injury: A preliminary report. Paper presented
      at the American Academy of Physical Medicine and Rehabilitation meeting,
      Miami Beach, FL. Archives of Physical Medicine and Rehabilitation (1993), 74,
      1238. (abstract)

Yablon, S. A., Boake, C., Carter, R. E., Graves, D., & Donovan, W. H. (1993, October).
      Functional impact of concurrent traumatic brain and spinal cord injury. Paper
      presented at the American Academy of Physical Medicine and Rehabilitation
      meeting, Miami Beach, FL. Archives of Physical Medicine and Rehabilitation
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20           Page 32 of 61 PageID 855



Corwin Boake, Ph.D.                                                             page 12

      (1993), 74, 1238. (abstract)

Boake, C., Strowmatt, C. E., & Lehmkuhl, L. D. (1993, November). Driving safety after
      traumatic brain injury. Paper presented at the American Academy of Physical
      Medicine and Rehabilitation meeting, Miami Beach, FL. Archives of Physical
      Medicine and Rehabilitation (1993), 74, 1246. (abstract)

Boake, C., & Meyers, C. A. (1993, November). Brain tumor rehabilitation: Survey of
      clinical practice. Paper presented at the American Academy of Physical
      Medicine and Rehabilitation meeting, Miami Beach, FL. Archives of Physical
      Medicine and Rehabilitation (1993), 74, 1247. (abstract)

Yablon, S. A., Boake, C., & Thoi, L. (1993, November). Impairment and functional
      outcome following rehabilitation of adult inpatients with brain tumors. Paper
      presented at the American Academy of Physical Medicine and Rehabilitation
      meeting, Miami Beach, FL. Archives of Physical Medicine and Rehabilitation
      (1993), 74, 1247. (abstract)

Boake, C. & High, W. M., Jr. (1993, November). Disability in instrumental and self-care
      activities of daily living after head injury. Paper presented at the American
      Academy of Physical Medicine and Rehabilitation meeting, Miami Beach, FL.
      Archives of Physical Medicine and Rehabilitation (1993), 74, 1282. (abstract)

Means, L., & Boake, C. (1994, August). Stability and sensitivity of Wisconsin Card
     Sorting Test short forms. Paper presented at the American Psychological
     Association convention, Los Angeles, CA. Clinical Neuropsychologist, 8, 356.
     (abstract)

Boake, C., & High, W. M., Jr. (1994, October). What do brain injury outcome scales
      measure? Paper presented at the Academy of Physical Medicine and
      Rehabilitation 56th Annual Assembly, Anaheim, CA. Archives of Physical
      Medicine and Rehabilitation, 75, 1035. (abstract)

Pierce, J. B., Yablon, S. A., Boake, C., & Wilde, M. (1994, October). The use of a
       double-blind, placebo, crossover design in the evaluation of psychostimulant
       treatment. Paper presented at the American Academy of Physical Medicine and
       Rehabilitation meeting, Anaheim, CA. Archives of Physical Medicine and
       Rehabilitation, 75, 1064. (abstract)

Eldred, K. & Boake, C. (1994, December). Optic ataxia: Association of misreaching
      and impaired visuospatial perception. Paper presented at the American
      Academy of Optometry meeting, San Diego, CA. Optometry and Visual Science,
      (1994), 71(12S), 162. (abstract)

Wilde, M. C., Boake, C., & Sherer, M. (1995, February). A reevaluation of memory
       deficit subtypes in closed head injury using the California Verbal Learning Test.
       Paper presented at the meeting of the International Neuropsychological Society,
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20              Page 33 of 61 PageID 856



Corwin Boake, Ph.D.                                                                  page 13

       Seattle, WA. Journal of the International Neuropsychological Society, 1, 123.
       (abstract)

Wilde, M. C., Boake, C., & Sherer, M. (1995, February). WAIS-R broken configuration
       errors in nonpenetrating traumatic brain injury. Paper presented at the meeting
       of the International Neuropsychological Society, Seattle, WA. Journal of the
       International Neuropsychological Society, 1, 123. (abstract)

High, W. M., Jr., Boake, C., Lehmkuhl, L. D., Ivanhoe, C.,Yablon, S., & Newton, C. N.
      (1995, February). Comparison of neurobehavioral outcome following gun shot
      wounds and blunt trauma in a rehabilitation setting. Paper presented at the
      meeting of the International Neuropsychological Society, Seattle, WA. Journal of
      the International Neuropsychological Society, 1, 123-124. (abstract)

Sherer, M., Boake, C., Silver, B., Levin, E., Ringholz, G., Wilde, M. C., & Oden, K.
      (1995, February). Assessing awareness of deficits following acquired brain
      injury: The Awareness Questionnaire. Paper presented at the meeting of the
      International Neuropsychological Society, Seattle, WA. Journal of the
      International Neuropsychological Society, 1, 163. (abstract)

Clement, V., Sherer, M., Boake, C., & Wilde, M. (1995, February). A comparison of the
     Boston Naming Test and the Multilingual Aphasia Examination Visual Naming
     test in traumatic brain injury. Paper presented at meeting of the International
     Neuropsychological Society, Seattle, WA. Journal of the International
     Neuropsychological Society, 1, 181. (abstract)

Boake, C., Donovan, W. H., & Clifton, G. L. (1995, May). Reliability check of the ASIA
      Motor and Sensory scores in a clinical trial of spinal cord injury. Paper presented
      at the Annual Meeting of the American Spinal Injury Association, Orlando, FL.
      Journal of Spinal Cord Medicine (1995), 18, 134. (abstract)

Clifton, G. L., Donovan, W. H., Dimitrijevic, M. M., Boake, C., Ku, A., Allen, S., Potts, J.,
        & Moody, F. (1995, May). A study of the efficacy of omental transposition.
        Paper presented at the Annual Meeting of the American Spinal Injury
        Association, Orlando, FL. Journal of Spinal Cord Medicine (1995), 18, 134.
        (abstract)

Boake, C. (1995, June). Supervision Rating Scale: A measure of functional outcome
      after brain injury. Paper presented at the 72nd Annual Meeting of the American
      Congress of Rehabilitation Medicine, Arlington, VA. Archives of Physical
      Medicine and Rehabilitation (1995), 76, 592. (abstract)

High, W. M., Jr., Boake, C., Walter, L. J., Bartha, M. C., Newton, C. N., Sherer, M. S.,
      Yablon, S. Ivanhoe, C., & Lehmkuhl, L. D. (1995, June). Social role functioning
      in persons 2 to 5 years after TBI. Paper presented at the 72nd Annual Meeting
      of the American Congress of Rehabilitation Medicine, Arlington, VA. Archives of
      Physical Medicine and Rehabilitation (1995), 76, 592. (abstract)
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20             Page 34 of 61 PageID 857



Corwin Boake, Ph.D.                                                                 page 14


High, W. M., Jr., Sherer, M., Struchen, M., Sander, A., Boake, C., Ivanhoe, C., Yablon,
      S., & Lehmkuhl, L. D. (1995, June). Evaluation of post-acute rehabilitation
      following TBI. Paper presented at the 72nd Annual Meeting of American
      Congress of Rehabilitation Medicine, Arlington, VA. Archives of Physical
      Medicine and Rehabilitation (1995), 76, 592. (abstract)

Gibberman, J., Yablon, S. A., Boake, C., & Cuellar L. (1995, November). Prospective,
      double-blinded, placebo-controlled crossover stimulant trials among outpatients
      with acquired brain injury. Paper presented at the Annual Meeting of the
      American Academy of Physical Medicine and Rehabilitation, Orlando, FL.
      Archives of Physical Medicine and Rehabilitation (1995), 76, 1041. (abstract)

Yu, E. J., Yablon, S. A., Ivanhoe, C. B., & Boake, C. (1995, November). Posttraumatic
       hydrocephalus: Incidence and outcome following screening of consecutive
       admissions. Paper presented at the Annual Assembly of the American Academy
       of Physical Medicine and Rehabilitation, Orlando, FL. Archives of Physical
       Medicine and Rehabilitation (1995), 76, 1041. (abstract)

Ivanhoe, C. B., Boake, C., Newton, N., High, W. M., Jr., & Yablon, S. A. (1995,
      November). Prediction of ambulation status at discharge from acute brain injury
      rehabilitation. Paper presented at the Annual Assembly of the American
      Academy of Physical Medicine and Rehabilitation, Orlando, FL. Archives of
      Physical Medicine and Rehabilitation (1995), 76, 1084. (abstract)

High, W. M., Jr., Boake, C., Bartha, M. C., Struchen, M.C., Newton, C. N., Sherer, M.,
      Silver, B., Ivanhoe, C., & Yablon, S. (1996, February). Relationship of social
      role functioning 1 to 5 years following traumatic brain injury to severity of injury
      and early neuropsychological functioning. Paper presented at the meeting of the
      International Neuropsychological Society, Chicago, IL. Journal of the
      International Neuropsychological Society, 2, 16. (abstract)

Sherer, M., Boake, C., Clement, V., Levin, E., & High, W. (1996, February). Awareness
      of deficits after traumatic brain injury: Comparison of patient, family, and clinician
      ratings. Paper presented at the meeting of the International Neuropsychological
      Society, Chicago, IL. Journal of the International Neuropsychological Society, 2,
      17. (abstract)

Boake, C., & Means, L. R. (1996, February). False positive errors on the Rey Fifteen
      Item Test. Paper presented at the meeting of the International
      Neuropsychological Society, Chicago, IL. Journal of the International
      Neuropsychological Society, 2, 28. (abstract)

MacNeill, S., & Boake, C. (1996, February). The relationship between functional
     outcome and depression following traumatic brain injury. Paper presented at the
     meeting of the International Neuropsychological Society, Chicago, IL. Journal of
     the International Neuropsychological Society, 2, 47. (abstract)
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20            Page 35 of 61 PageID 858



Corwin Boake, Ph.D.                                                                page 15


Francisco, G., & Boake, C. (1996, February). Depression following closed head injury.
      Paper presented at the Annual Conference of the Association of Academic
      Physiatrists, Las Vegas, NV. American Journal of Physical Medicine and
      Rehabilitation (1996), 75, 160-161. (abstract)

Boake, C., Lehmkuhl, L. D., Sells, M., Strowmatt, C. E., & Lathem, P. (1996, October).
      Risk factors for unsafe driving following traumatic brain injury. Paper presented
      at the 73rd Annual Meeting of the American Congress of Rehabilitation Medicine,
      Chicago, IL. Archives of Physical Medicine and Rehabilitation (1996), 77, 831-
      832. (abstract)

Ivanhoe, C. B., Yablon, S. A., Simpson, R. K., Rogers, C., & Boake, C. (1996,
      October). Intrathecal Baclofen infusion for the treatment of spasticity due to
      acquired brain injury. Paper presented at the Annual Assembly of the American
      Academy of Physical Medicine and Rehabilitation, Chicago, IL. Archives of
      Physical Medicine and Rehabilitation (1996), 77, 934-935. (abstract)

Boake,C., Millis, S. R., High, W. M., Jr., Delmonico, R., Kreutzer, J. S., Rosenthal, M.,
      Sherer, M., & Ivanhoe, C. (1997, February). Using early neuropsychological
      testing to predict long-term productivity outcome from traumatic brain injury.
      Paper presented at the 25th Annual Meeting of the International
      Neuropsychological Society, Orlando, FL. Journal of the International
      Neuropsychological Society (1997), 3, 12. (abstract)

High, W. M., Jr., Sherer, M., Boake, C., Gollaher, K., Bergloff, P., Newton, C. N., &
      Ivanhoe, C. (1997, February). Effect of postacute rehabilitation on social role
      functioning 1 to 3 years following traumatic brain injury. Paper presented at the
      25th Annual Meeting of the International Neuropsychological Society, Orlando,
      FL. Journal of the International Neuropsychological Society (1997), 3, 59.
      (abstract)

Gollaher, K., High, W., Sherer, M., Bergloff, P., Boake, C., Young, M. E. & Ivanhoe, C.
      (1997, February). Prediction of employment outcome 1 to 3 years following
      traumatic brain injury. Paper presented at the 25th Annual Meeting of the
      International Neuropsychological Society, Orlando, FL. Journal of the
      International Neuropsychological Society (1997), 3, 59. (abstract)

Boake, C., & Stallings, G. A. (1997, February). Combined norms for the Rey Auditory
      Verbal Learning Test. Paper presented at the 25th Annual Meeting of the
      International Neuropsychological Society, Orlando, FL. Journal of the
      International Neuropsychological Society (1997), 3, 69. (abstract)

Sherer, M., Bergloff, P., High, W., Boake, C., & Gollaher, K. (1997, February).
      Contribution of impaired self-awareness to predicting employment outcome after
      traumatic brain injury. Paper presented at the 25th Annual Meeting of the
      International Neuropsychological Society, Orlando, FL. Journal of the
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20           Page 36 of 61 PageID 859



Corwin Boake, Ph.D.                                                             page 16

      International Neuropsychological Society (1997), 3, 75. (abstract)

Boake, C. (1997, June). Edouard Claparède and the origin of the auditory verbal
      learning test. Paper presented at the meeting of the International
      Neuropsychological Society, Bergen, Norway. Journal of the International
      Neuropsychological Society (1997), 3, 218. (abstract)

Boake, C., & High, W. M., Jr. (1997, September). Agreement between measures of
      functional outcome from brain injury. Paper presented at the 74th Annual
      Meeting of the American Congress of Rehabilitation Medicine, Boston, MA.
      Archives of Physician Medicine and Rehabilitation (1997), 78, 898-899.
      (abstract)

High, W.M., Jr., Sherer, M., Boake, C., Castillo, R., & Ivanhoe, C. (1997, September).
      Effect of post-acute rehabilitation following TBI. Paper presented at the 74th
      Annual Meeting of the American Congress of Rehabilitation Medicine, Boston,
      MA. Archives of Physician Medicine and Rehabilitation (1997), 78, 908

Sebok, J., Nguyen, P., Boake, C., Salmeron, E., & Lai, J. (1997, November). Modified
      Epworth Sleepiness Scale: A possible predictor of functional outcome for
      rehabilitation patients. Paper presented at the Annual Assembly of the American
      Academy of Physical Medicine and Rehabilitation, Atlanta, GA. Archives of
      Physical Medicine and Rehabilitation (1997), 78. (abstract)

Boake, C., MacLeod, M., High, W. M., Jr., & Lehmkuhl, L. D. (1998, February). Driving
      after traumatic brain injury: influence of injury severity and neuropsychological
      deficits. Paper presented at the 26th Annual Meeting of the International
      Neuropsychological Society, Honolulu, HI. Journal of the International
      Neuropsychological Society (1998), 4, 68. (abstract)

Boake, C., MacLeod, M., High, W. M., Jr., & Lehmkuhl, L. D. (1998, February).
      Increased risk of motor vehicle crashes among drivers with traumatic brain injury.
      Paper presented at the 26th Annual Meeting of the International
      Neuropsychological Society, Honolulu, HI. Journal of the International
      Neuropsychological Society (1998), 4, 75. (abstract)

Hutton, H., & Boake, C. (1998, August). Comparison of the Children's Auditory Verbal
      Learning Test-2 and the verbal selective reminding test in children with moderate
      to severe closed head injury. Paper to be presented at the convention of the
      American Psychological Association, San Francisco, CA. Clinical
      Neuropsychologist (1998), 12, 290. (abstract)

Barker, L. H., Boake, C., & High, W. M., Jr. (1999, February). An examination of aging
      effects across the adult life-span on functional outcome following traumatic brain
      injury. Paper presented at the 27th annual meeting of the International
      Neuropsychological Society, Boston, MA. Journal of the International
      Neuropsychological Society (1999), 5, 103. (abstract)
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20             Page 37 of 61 PageID 860



Corwin Boake, Ph.D.                                                                page 17


Boake, C., High, W. M., Jr., Kreutzer, J. S., & Rosenthal, M. (1999, February).
      Feasibility of neuropsychological testing with traumatic brain injury patients
      during inpatient rehabilitation. Paper presented at the 27th annual meeting of the
      International Neuropsychological Society, Boston, MA. Journal of the
      International Neuropsychological Society (1999), 5, 139. (abstract)

Millis, S., Rosenthal, M., Ricker, J., Boake, C., High, W., Kreutzer, J., & Stern, M. (1999,
        February). Analysis of neuropsychological recovery following traumatic brain
        injury: a hierarchical linear modeling approach. Paper presented at the 27th
        annual meeting of the International Neuropsychological Society, Boston, MA.
        Journal of the International Neuropsychological Society (1999), 5, 140. (abstract)

Reed, K., Boake, C., Caroselli, J. S., Neese, L. E., Becker, C. L., & Scheibel, R. S.
      (1999, November). The Supervision Rating Scale (SRS): a program evaluation
      tool for post-acute brain injury rehabilitation. Paper presented at the annual
      meeting of the National Academy of Neuropsychology, San Antonio, TX.
      Archives of Clinical Neuropsychology (1999), 14, 795-796. (abstract)

Francisco, G. E., Vaughn, A., & Boake, C. (1999, November). Botulinum toxin
      treatment of upper extremity spasticity: a comparison of two commonly used
      dilution techniques. Paper presented at the International Conference on Basic
      and Therapeutic Aspects of Botulinum and Tetanus Toxins, Orlando, FL.
      Movement Disorders (2000), 15 (Supplement 2), 47. (abstract)

Boake, C. (2000, February). Edouard Claparède: Pioneer researcher in memory and
      amnesia. Paper presented at the 28th Annual Meeting of the International
      Neuropsychological Society, Denver, CO. Journal of the International
      Neuropsychological Society (2000), 6, 181. (abstract)

Haines, M. E., Boake, C., & High, W. M., Jr. (2000, February). Demographic factors
      influencing productivity outcome after traumatic brain injury. Paper presented at
      the 28th Annual Meeting of the International Neuropsychological Society,
      Denver, CO. Journal of the International Neuropsychological Society (2000), 6,
      182. (abstract)
Boake, C., Yablon, S. A., Ivanhoe, C. B., Hammond, F. M., & Zafonte, R. D. (2000,
      November). Hydrocephalus following traumatic brain injury: incidence, risk
      factors, and outcome. Paper presented at the 62nd Annual Assembly of the
      American Academy of Physical Medicine and Rehabilitation, San Francisco, CA.
      Archives of Physical Medicine and Rehabilitation (2000). (abstract)

Boake, C., McCauley, S. R., Levin, H. S., & Song, J. (2001, February).
      Postconcussional disorder in brain and non-brain trauma: DSM-IV vs. ICD-10.
      Paper presented at the 29th Annual Meeting of the International
      Neuropsychological Society, Chicago. Journal of the International
      Neuropsychological Society (2001), 7, 175. (abstract)
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20           Page 38 of 61 PageID 861



Corwin Boake, Ph.D.                                                              page 18

High, W. M., Jr., Wefel, J. S., Sander, A. M., Boake, C., Robinson, K., Contant, C., &
      Hannay, H. J. (2001, February). Comparison of the Glasgow Outcome Scale
      and the Disability Rating Scale as a measure of outcome after TBI. Paper
      presented at the 29th Annual Meeting of the International Neuropsychological
      Society, Chicago. Journal of the International Neuropsychological Society
      (2001), 7, 175. (abstract)

Evans, C., & Boake, C. (2001, February). Early prediction of posttraumatic amnesia
      duration following traumatic brain injury. Paper presented at the 29th Annual
      Meeting of the International Neuropsychological Society, Chicago. Journal of the
      International Neuropsychological Society (2001), 7, 180. (abstract)

McCauley, S. R., Levin, H. S., Boake, C., Song, J. (2001, February). Depression,
     anxiety, and social support as risk factors for Postconcussive Disorder. Paper
     presented at the 29th Annual Meeting of the International Neuropsychological
     Society, Chicago. Journal of the International Neuropsychological Society
     (2001), 7, 181. (abstract)

Boake, C., High, W. M., Jr., Sander, A. M., Kreutzer, J. S., Macciocchi, S. N., Stringer,
      A. Y., Hammond, F. M., Rosenthal, M., & Bogner, J. A. (2001, February). Effect
      of blood alcohol level on neuropsychological outcome from brain injury. Paper
      presented at the 29th Annual Meeting of the International Neuropsychological
      Society, Chicago. Journal of the International Neuropsychological Society
      (2001), 7, 192. (abstract)

Francisco, G. E., & Boake, C. (2001, September). Can response to intrathecal
      Baclofen (ITB) trial predict long-term reduction of hypertonia following ITB pump
      implantation? Paper accepted for presentation at the 63rd Annual Assembly of
      the American Academy of Physical Medicine and Rehabilitation, New Orleans,
      LA. Archives of Physical Medicine and Rehabilitation (2001), 82, 1335A.
      (abstract)

McCauley, S. R., Brown, S. A., Levin, H. S., Boake, C., Contant, C. & Song, J. (2002,
     February). Health-related quality of life perceptions in patients with
     Postconcussional Disorder. Paper presented at the 30th Annual Meeting of the
     International Neuropsychological Society, Toronto. Journal of the International
     Neuropsychological Society (2002), 8, 171. (abstract)

Brown, S. A., McCauley, S. R., Levin, H. S., Boake, C., Contant, C. & Song, J. (2002,
      February). Relationship between gender and psychiatric disorders after TBI.
      Paper presented at the 30th Annual Meeting of the International
      Neuropsychological Society, Toronto. Journal of the International
      Neuropsychological Society (2002), 8, 171. (abstract)

Evans, C., McCauley, S., Levin, H., Boake, C., Contant, C. & Song, J. (2002, February).
      Comparison of the CIQ and EGOS as measures of outcome in mild to moderate
      TBI and a matched general trauma sample. Paper presented at the 30th Annual
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20             Page 39 of 61 PageID 862



Corwin Boake, Ph.D.                                                                page 19

       Meeting of the International Neuropsychological Society, Toronto. Journal of the
       International Neuropsychological Society (2002), 8, 176. (abstract)

Boake, C., McCauley, S. R., Levin, H. S., Brown, S. A., & Goodman, H. S. (2002,
      February). Diagnosis of post-concussional disorder in brain injury and extra-
      cranial trauma. Paper presented at the 30th Annual Meeting of the International
      Neuropsychological Society, Toronto. Journal of the International
      Neuropsychological Society (2002), 8, 218. (abstract)

Boake, C. (2003, February). Mild head injury: predicting who may need help. Paper
      presented at the meeting of the British Neuropsychiatric Association. Journal of
      Neurology, Neurosurgery and Psychiatry (2003), 74, 830. (abstract)

Francisco, G. E., & Boake, C. (2003, March). Does improvement in spastic hypertonia
      correlate with enhanced function and quality of life of stroke survivors? Paper
      presented at the meeting of the Association of Academic Physiatrists, Fort
      Lauderdale. American Journal of Physical Medicine and Rehabilitation (2003),
      82, 234. (abstract)

Boake, C. (2003, August). Culture-fair tests, norms and interpretations. Paper to be
      presented at the annual convention of the American Psychological Association,
      Toronto. Clinical Neuropsychologist (2003), 17, 98-99. (abstract)

Breier, J. I., Castillo, E., Boake, C., Billingsley, R., Maher, L. M., Noser, E., Francisco,
       G., & Papanicolaou, A. C. (February, 2004). Maps of receptive language function
       in patients with chronic aphasia after stroke using magnetoencephalography.
       Paper presented at the 32nd Annual Meeting of the International
       Neuropsychological Society, Baltimore. Journal of the International
       Neuropsychological Society (2004), 10. (abstract)

McCauley, S. R., Boake, C., Brown, S. A., Levin, H. S., & Contant, C. F. (February,
     2004). Lack of differential utility of the DSM-IV and ICD-10 criteria for
     Postconcussional Disorder 6 months postinjury. Paper presented at the 32nd
     Annual Meeting of the International Neuropsychological Society, Baltimore.
     Journal of the International Neuropsychological Society (2004), 10. (abstract)

Francisco, G. E., Boake, C. (2006, February). Identifying factors that predict response to
      intrathecal baclofen therapy in post-stroke spastic hypertonia. Paper presented
      at the 4th World Congress for NeuroRehabilitation, Hong Kong.
      Neurorehabilitation and Neural Repair, 20, 197. (abstract)

Castillo, E. M., Men, D., Garza, H., Boake, C., Li, Z., Passaro, A., & Papanicolaou, A. C.
        (2009, February). Normalization of mu rhythms and improvement in motor
        function after stroke. Paper presented at the International Neuropsychological
        Society conference, Atlanta. Journal of the International Neuropsychological
        Society, 15(supplement 1), 140. (abstract)
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20              Page 40 of 61 PageID 863



Corwin Boake, Ph.D.                                                                  page 20

Castillo, E. M., Men, D., Garza, H., Boake, C., Li, Z., Hoskison, M., & Papanicolaou, A.
        (2009, February). Changes in cortical oscillatory activity and functional recovery
        after stroke: a follow-up MEG study. Paper presented at the International
        Neuropsychological Society conference, Atlanta. Journal of the International
        Neuropsychological Society, 15(supplement 1), 140. (abstract)

Francisco, G. E., & Boake, C. (2009, October). Optimizing the efficiency of intrathecal
      baclofen (ITB) screening trial for post-stroke spastic hypertonia. Poster
      presented at the American Academy of Physical Medicine and Rehabilitation
      conference, Austin, TX. PM&R, 1 (9, supplement), S238. (abstract)

Kim, A., Boake, C., & Francisco, G. E. (2009, October). Improvement in gait of persons
      with post-stroke spastic hemiplegia after intrathecal baclofen (ITB) therapy: a
      long-term follow-up study. Poster presented at the American Academy of
      Physical Medicine and Rehabilitation conference, Austin, TX. PM&R, 1 (9,
      supplement), S276-277. (abstract)

Castillo, E. M., Hasan, K. M., Boake, C., Men, D., Li, Z., & Papanicolaou, A. C. (2010,
        February). Integrity of the corticospinal tract and perirolandic slowing after stroke.
        Paper presented at the International Neuropsychological Society conference,
        Acapulco. Journal of the International Neuropsychological Society,
        16(supplement 1), 129. (abstract)

Roskos, T., McCauley, S. R., Boake, C., Goodman, H., Merritt, S., Brown, S., & Levin,
     H. S. (2010, February). Use of the Posttraumatic Stress Disorder Checklist
     Civilian Version (PCL-C) with civilian mild traumatic brain injury and general
     physical ttauma patients. Paper presented at the International
     Neuropsychological Society conference, Acapulco. Journal of the International
     Neuropsychological Society, 16(supplement 1), 198. (abstract)

Yozbatiran, N., O’Malley, M. K., Boake, C., Fisher, S. R., Reistetter, T., & Francisco, G.
      E. (2010, April). Augmentation of constraint-induced movement therapy with
      robotic training for upper-extremity function after stroke. Poster presented at the
      Association of Academic Physiatrists conference, Bonita Springs, FL. American
      Journal of Physical Medicine and Rehabilitation, 89 (supplement), S13. (abstract)

Jones, M., Byars, J., Boake, C., & Arciniegas, D. B. (2016, March). Quetiapine-
      responsive posttraumatic mania. Paper presented at the American
      Neuropsychiatric Association conference, San Diego. Journal of Neuropsychiatry
      and Clinical Neurosciences, 28, e48. (abstract)

Refereed Original Articles in Journals:

Adams, R. L., Boake, C., & Crain, C. (1982). Bias in a neuropsychological test
     classification related to education, age and ethnicity. Journal of Consulting and
     Clinical Psychology, 50, 143-145.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20            Page 41 of 61 PageID 864



Corwin Boake, Ph.D.                                                               page 21

Boake, C., & Adams, R. L. (1982). Clinical utility of the Background Interference
      Procedure for the Bender-Gestalt test. Journal of Clinical Psychology, 38, 627-
      631.

Boake, C., & Salmon, P. G. (1983). Demographic correlates and factor structure of the
      Family Environment Scale. Journal of Clinical Psychology, 39, 95-100.

Boake, C., Salmon, P. G., Carbone, G. (1983). Torque, lateral preference, and
      cognitive ability in primary-grade children. Journal of Abnormal Child
      Psychology, 11, 77-83.

James, J. A., & Boake, C. (1988). MMPI profiles of child abusers and neglecters.
     International Journal of Family Psychiatry, 9, 351-371.

Pentland, B., Boake, C., & McKinlay, W. W. (1989). Scottish head injury rehabilitation:
      An historical account. Scottish Medical Journal, 34, 411-412.

Goldstein, F. C., Levin, H. S., & Boake, C. (1989). Conceptual encoding following
      severe closed head injury. Cortex, 25, 541-554.

Goldstein, F. C., Levin, H. S., Boake, C., & Lohrey, J. H. (1990). Facilitation of memory
      performance through induced semantic processing in survivors of severe closed
      head injury. Journal of Clinical and Experimental Neuropsychology, 12, 286-300.

Silver, B. V., Boake, C., & Cavazos, D. I. (1994). Improving functional skills using
        behavioral procedures in a child with anoxic brain injury. Archives of Physical
        Medicine and Rehabilitation, 75, 742-745.

Boake, C., Freeland, J. C., Ringholz, G. M., Nance, M. L., & Edwards, K. E. (1995).
      Awareness of memory loss after severe closed head injury. Brain Injury, 9, 273-
      283.

Stallings, G., Boake, C., & Sherer, M. (1995). Comparison of the California Verbal
       Learning Test and the Rey Auditory Verbal Learning Test with head-injured
       patients. Journal of Clinical and Experimental Neuropsychology, 17, 706-712.

Wilde, M.C., Boake, C., & Sherer, M. (1996). Do recognition-free recall discrepancies
       detect retrieval deficits in closed head injury? Journal of Clinical and
       Experimental Neuropsychology, 17, 849-855.

Boake, C., & High, W. M., Jr. (1996). Functional outcome from traumatic brain injury:
      Unidimensional or multidimensional? American Journal of Physical Medicine and
      Rehabilitation, 75, 105-113.

Clifton, G..L., Donovan, W. H., Dimitrijevic, M. M., Allen, S. J., Ku, A., Potts, J. R.,
        Moody, F. G., Boake, C., Sherwood, A. M., & Edwards, J. V. (1996). Omental
        transposition in chronic spinal cord injury. Spinal Cord, 34, 193-203.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20             Page 42 of 61 PageID 865



Corwin Boake, Ph.D.                                                                page 22


Boake, C. (1996). Supervision Rating Scale: A measure of functional outcome from
      brain injury. Archives of Physical Medicine and Rehabilitation, 77, 765-772.

Yablon, S. A., Agana, B. T., Ivanhoe, C. B., & Boake, C. (1996). Botulinum toxin in
      severe upper extremity spasticity among patients with traumatic brain injury: An
      open-labeled trial. Neurology, 47, 939-944.

High, W. M., Jr., Hall, K., Rosenthal, M., Mann, N., Zafonte, R., Cifu, D. X., Kreutzer, J.
      S., Boake, C., Bartha, M., Ivanhoe, C., Yalon, S., Newton, C. N., Sherer, M.,
      Silver, B., & Lehmkuhl, L. D. (1996). Factors affecting hospital length of stay,
      charges, and level of functional independence following traumatic brain injury.
      Journal of Head Trauma Rehabilitation, 11(5), 85-96.

Sherer, M., Bergloff, P., Boake, C. High, W., Jr., Levin, E. (1998). The Awareness
      Questionnaire: factor structure and internal consistency. Brain Injury, 12, 63-68.

Sherer, M., Boake, C., Levin, E., Silver, B. V., Ringholz, G., & High, W. M., Jr. (1998).
      Characteristics of impaired awareness after traumatic brain injury. Journal of the
      International Neuropsychological Society, 4, 380-387.

Gollaher, K., High, W., Sherer, M., Bergloff, P., Boake, C., Young, M. E., & Ivanhoe, C.
      (1998). Prediction of employment outcome one to three years following
      traumatic brain injury (TBI). Brain Injury, 12, 255-263.

Boake, C. (2000). Edouard Claparède and the origin of the auditory verbal learning
      test. Journal of Clinical and Experimental Neuropsychology, 22, 286-292.

Wilde, M. C., Boake, C., Sherer, M. (2000). Wechsler Adult Intelligence Scale-Revised
       block design broken configuration errors in nonpenetrating traumatic brain injury.
       Applied Neuropsychology, 7, 208-214.

Brown, S.A., McCauley, S.R., Levin, H.S., Boake, C., Goldfader, P.R., McCormick, S.D.,
      Rockers, D., Butters, M., Kareken, D.A., Gostnell, D., & Clifton, G.L. (2001).
      Factor analysis of an outcome interview for use in clinical trials of traumatically
      brain-injured patients: a preliminary study. American Journal of Physical
      Medicine and Rehabilitation, 80, 196-205.

Boake, C., Millis, S. R., High, W. M., Jr., Delmonico, R. L., Kreutzer, J. S., Rosenthal,
      M., Sherer, M., & Ivanhoe, C. B. (2001). Using early neuropsychological testing
      to predict long-term productivity outcome from traumatic brain injury. Archives of
      Physical Medicine and Rehabilitation , 82, 761-768.

Levin, H. S., Brown, S. A., Song, J. X., McCauley, S. R., Boake, C, Contant, C. F.,
       Goodman, H., & Kotrla, K.J. (2001). Depression and posttraumatic stress
       disorder at three months after mild to moderate traumatic brain injury. Journal of
       Clinical and Experimental Neuropsychology, 23, 754-769.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20               Page 43 of 61 PageID 866



Corwin Boake, Ph.D.                                                                   page 23


McCauley, S. R., Boake, C., Levin, H. S., Contant, C. F., & Song, J. X. (2001).
     Postconcussional disorder following mild to moderate traumatic brain injury:
     anxiety, depression, and social support as risk factors and comorbidities. Journal
     of Clinical and Experimental Neuropsychology, 23, 792-808.

Francisco, G. E., Boake, C., & Vaughn, A. (2002). Botulinum toxin treatment of upper
      extremity spasticity secondary to acquired brain injury: a randomized trial
      comparing two commonly used dilution techniques. American Journal of
      Physical Medicine and Rehabilitation, 8, 355-363.

Boake, C. (2002). From the Binet-Simon to the Wechsler-Bellevue: tracing the history
      of intelligence testing. Journal of Clinical and Experimental Psychology, 24, 383-
      405.

Bowers, D. A., Ricker, J. H., Regan, T. M., Malina, A. C., & Boake, C. (2002). National
     survey of clinical neuropsychology postdoctoral fellows. Clinical
     Neuropsychologist, 16, 221-231.

Francisco, G. E., & Boake, C. (2003). Improvement in walking speed in post-stroke
      spastic hemiplegia following intrathecal baclofen (ITB) therapy. Archives of
      Physical Medicine and Rehabilitation, 84, 1194-1199.

Brown, S., McCauley, S. R., Levin, H. S., Contant, C., & Boake, C. (2004). Perception of
      health and quality of life in minorities after mild to moderate traumatic brain injury.
      Applied Neuropsychology, 11, 54-64.

Boake, C., McCauley, S. R., Levin, H. S., Contant, C. F., Song, J. X., Brown, S. A.,
      Goodman, H. S., Brundage, S. I., Diaz-Marchan, P. J., & Merritt, S. G. (2004).
      Limited agreement between criterion-based diagnoses of post-concussional
      syndrome. Journal of Neuropsychiatry and Clinical Neuroscience, 16, 493-499.

Breier, J. I., Castillo, E. M., Boake, C., Billingsley, R. L., Maher, L. M., Francisco, G. E.,
       & Papanicolaou, A. C. (2004). Spatiotemporal patterns of language-specific
       brain activity using magneto-encephalography in patients with chronic aphasia
       after stroke. NeuroImage, 23, 1308-1316.

Lehtonen, S., Stringer, A. Y., Millis, S., Boake, C., Englander, J., Hart, T., High, W.,
      Macciocchi, S., Meythaler, J., Novack, T., & Whyte, J. (2005).
      Neuropsychological outcome and community re-integration following traumatic
      brain injury: the impact of frontal and non-frontal lesions. Brain Injury, 19, 239-
      256.

Boake, C., McCauley, S. R., Pedroza, C., Levin, H. S., Brown, S. A., & Brundage, S. I.
      (2005). Lost productive work time after mild to moderate traumatic brain injury
      with and without hospitalization. Neurosurgery, 56, 994-1003.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20            Page 44 of 61 PageID 867



Corwin Boake, Ph.D.                                                                page 24

Levin, H. S., McCauley, S. R., Pedroza Josic, C., Boake, C., Brown, S. A., Goodman, H.
       S., Merritt, S. G., & Brundage, S. I. (2005). Predicting depression following mild
       to moderate traumatic brain injury. Archives of General Psychiatry, 62, 523-528.

Francisco, G. E., Hu, M. M., Boake, C., & Ivanhoe, C. B. (2005). Efficacy of early use of
      intrathecal baclofen therapy for treating spastic hypertonia due to acquired brain
      injury. Brain Injury, 19, 359-364.

McCauley, S. R., Boake, C., Pedroza Josic, C., Brown, S. A., Levin, H. S., Goodman, H.
     S., & Merritt, S. G. (2005). Postconcussional Disorder: Are the DSM-IV criteria
     an improvement over the ICD-10? Journal of Nervous and Mental Disease, 163,
     540-550.

Boake, C., McCauley, S. R., Levin, H. S., Pedroza, C., Contant, C. F., Song, J. X.,
      Brown, S. A., Goodman, H. S., Brundage, S. I., Diaz-Marchan, P. J., & Merritt, S.
      G. (2005). Diagnostic criteria for post-concussional syndrome after mild to
      moderate traumatic brain injury. Journal of Neuropsychiatry and Clinical
      Neuroscience, 17, 350-356.

Lyons, M. J., Kremen, W. S., Franz, C., Grant, M. D., Brenner, H. T., Boake, C., Eisen,
      S. (2006). Vietnam service, combat, and lifetime educational attainment:
      Preliminary results from the Vietnam Era Study of Aging. Research on Aging,
      28, 37-55.

Ro, T., Noser, E., Boake, C., Wallace, R., Gaber, M., Speroni, A., Bernstein, M., De
       Joya, A., Burgin, W. S., Zhang, L., Taub, E., Grotta, J. C., & Levin, H. S. (2006).
       Functional reorganization and recovery after constraint induced movement
       therapy in subacute stroke: case reports. Neurocase, 12, 1-11.

Kremen, W. S., Lyons, M. J., Boake, C., Xian, H., Jacobson, K. C., Waterman, B.,
     Eisen, S. A., Goldberg, J., Faraone, S. V., & Tsuang, M. T. (2006). A discordant
     twin study of premorbid cognitive ability in schizophrenia. Journal of Clinical and
     Experimental Neuropsychology, 28, 208-224.

McCauley, S. R., Pedroza, C., Brown, S. A., Boake, C., Levin, H. S., Goodman, H. S., &
     Merritt, S. G. (2006). Confirmatory factor structure of the Center for
     Epidemiologic Studies-Depression scale (CES-D) in mild-to-moderate traumatic
     brain injury. Brain Injury, 20, 519-527.

Boake, C., Noser, E. A., Ro, T., Baraniuk, S., Gaber, M., Johnson, R., Salmeron, E. T.,
      Tran, T.M., Lai, J. M., Taub, E., Moye, L. A., Grotta, J. C., & Levin, H. S. (2007).
      Constraint-induced movement therapy in early stroke rehabilitation.
      Neurorehabilitation and Neural Repair, 21, 14-24.

Kremen, W. S., Koenen, K. C., Boake, C., Purcell, S., Eisen, S. A., Franz, C. E.,
     Tsuang, M. T., & Lyons, M. J. (2007). Pretrauma cognitive ability and risk for
     posttraumatic stress disorder: a twin study. Archives of General Psychiatry, 64,
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20             Page 45 of 61 PageID 868



Corwin Boake, Ph.D.                                                                page 25

       361-368.

Papanicolaou, A. C., Hasan, K. M., Boake, C., & Kramer, L. (2007). Disruption of limbic
     pathways in a case of profound amnesia. Neurocase, 13, 226-228.

McCauley, S. R., Boake, C., Pedroza, C., Brown, S. A., Levin, H. S., Goodman, H. S. et
     al. (2007). Correlates of persistent postconcussional disorder: DSM-IV criteria
     versus ICD-10. Journal of Clinical and Experimental Neuropsychology, 25, 1-20.

Castillo, E. M., Boake, C., Breier, J. I., Men, D., Garza, H. M., Passaro, A. &
        Papanicolaou, A. C. (2008). Aberrant cortical functionality and somatosensory
       deficits after stroke. Journal of Clinical Neurophysiology, 25, 132-128.

Schultz, M. R., Lyons, M. J., Franz, C. E., Grant, M. D., Boake, C., Jacobson, K. C.,
      Xian, H., Schellenberg, G. D., Eisen, S. A., & Kremen, W. S. (2008).
      Apolipoprotein E genotype and memory in the sixth decade of life. Neurology, 70,
      1771-1777.

Lyons, M. J., York, T. P., Franz, C. E., Grant, M. D., Eaves, L. J., Jacobson, K. C.,
      Schaie, K. W., Pannizon, M., Boake, C., Xian, H., Toomey, R., Eisen, S. A., &
      Kremen, W. S. (2009). Genes determine stability and the environment
      determines change in cognitive ability during 35 years of adulthood.
      Psychological Science, 20, 1146-1152.

Celik, O., O’Malley, M. K., Boake, C., Levin, H., Yozbatiran, N., & Reistetter, T. (2010).
       Normalized movement quality measures for therapeutic robots strongly correlate
       with clinical motor impairment measures. IEEE Transactions on Neural Systems
       and Rehabilitation Engineering, 18(4), 433-444.

McCauley, S. R., Wilde, E. A., Kelly, T. M., Weyand, A. M., Yallampalli, R., Waldron, E.
     J., Pedroza, C., Schnelle, K. P., Boake, C., Levin, H., & Moretti, P. (2010). The
     Neurological Outcome Scale for Traumatic Brain Injury (NOS-TBI): II. Reliability
     and convergent validity. Journal of Neurotrauma, 27(6), 991-997.

Yozbatiran, N., Berliner, J., Boake, C., O'Malley, M. K., Kadivar, Z., & Francisco, G. E.
      (2011). Robotic training and clinical assessment of forearm and wrist movements
      after incomplete spinal cord injury: a case study. IEEE International Conference
      on Rehabilitation Robotics, 2011, 5975425.

Yozbatiran, N., Berliner, J., O'Malley, M. K., Pehlivan, A. U., Kadivar, Z., Boake, C.,
      Francisco, G. E. (2012). Robotic training and clinical assessment of upper
      extremity movements after spinal cord injury: a single case report. Journal of
      Rehabilitation Medicine, 44, 186-188.

Kelley, C.P., Childress, J., Boake, C., & Noser E. A. (2013). Over-ground and robotic-
       assisted locomotor training in adults with chronic stroke: a blinded randomized
       clinical trial. Disability and Rehabilitation: Assistive Technology, 8, 161-168.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20             Page 46 of 61 PageID 869



Corwin Boake, Ph.D.                                                                page 26


Block, C. K., Johnson-Greene, D., Pliskin, H., & Boake, C. (2017). Discriminating
       cognitive screening and cognitive testing from neuropsychological assessment:
       implications for professional practice. Clinical Neuropsychologist, 31, 487-500.

Francisco, G. E, Yozbatiran, N., Berliner, J., O’Malley, M. K., Pehlivan, A. U., Kadivar,
      Z., Fitle, K., & Boake, C. (2017). Robotic-assisted training of arm and hand
      movement shows functional improvements for incomplete cervical spinal cord
      injury. American Journal of Physical Medicine & Rehabilitation, 96 (supplement),
      S171-S177.

Invited Articles in Journals:

Kreutzer, J. S., & Boake, C. (1987). Addressing disciplinary issues in cognitive
      rehabilitation: Definition, training, and organization. Brain Injury, 1, 199-202.

Boake, C., Parenté, R., Mazmanian, P. E., & Kreutzer, J. S. (1988). Progress toward an
      independent society for cognitive rehabilitation. Cognitive Rehabilitation, 6(3), 8.

Boake, C., & Roberts, C. A. (1988). Working with families of head injured patients.
      Tejas: Texas Journal of Audiology and Speech Pathology, 14(2), 23-26.
      Reprinted in Journal of Speech-Language Pathology and Audiology/Revue
      d'orthophonie et d'audiologie (1989), 13(2), 46-50.

Boake, C. (1989). A history of cognitive rehabilitation of head-injured patients, 1915 to
      1980. Journal of Head Trauma Rehabilitation, 4(3), 1-8.

Bontke, C. F., & Boake, C. (1991). Traumatic brain injury rehabilitation. Neurosurgery
      Clinics of North America, 2(2), 473-482.

Boake, C., Bobetic, K. M., & Bontke, C. F. (1991). Rehabilitation of the patient with mild
      traumatic brain injury. NeuroRehabilitation, 1(3), 70-78.

Bontke, C. F., Baize, C. M., & Boake, C. (1992). Coma management and sensory
      stimulation. Physical Medicine and Rehabilitation Clinics of North America, 3,
      259-272.

Meyers, C. A., & Boake, C. (1993). Neurobehavioral problems of brain tumor patients:
     Rehabilitation strategies. Cancer Bulletin, 45, 362-364.

High, W. M., Jr., Boake, C., & Lehmkuhl, L. D. (1995). Critical analysis of studies
      measuring the effectiveness of rehabilitation following traumatic brain injury.
      Journal of Head Trauma Rehabilitation, 10 (1), 14-26.

Boake, C. (1996). Do patients with mild brain injuries have posttraumatic stress
      disorder, too? Journal of Head Trauma Rehabilitation, 11(1), 95-102.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20             Page 47 of 61 PageID 870



Corwin Boake, Ph.D.                                                                   page 27

Boake, C. (Ed.). (1996). Historical aspects of neuropsychological rehabilitation [special
      issue]. Neuropsychological Rehabilitation, 6(4).

Boake, C., Yeates, K. O., & Donders, J. (2002). The Association of Postdoctoral
      Programs in Clinical Neuropsychology: Update and new directions. Clinical
      Neuropsychologist, 16, 1-6.

Grotta, J. C., Noser, E. A., Boake, C., Levin, H., Ro, T., Aronowski, J., & Schallert, T.
       (2004). Constraint induced movement therapy. Stroke, 35 (Supplement 1), 2699-
       2701.

Boake, C. (2008). Clinical neuropsychology. Professional Psychology: Research and
      Practice, 39, 234-239.

Chapters:

Boake, C. (1990). Transitional living centers in head injury rehabilitation. In J. S.
      Kreutzer & P. H. Wehman (Eds.), Community integration following traumatic
      brain injury (pp. 115-124). Baltimore: Paul H. Brookes Publishing.

Boake, C. (1991). History of cognitive rehabilitation following head injury. In J. S.
      Kreutzer & P. Wehman (Eds.), Cognitive rehabilitation for persons with traumatic
      brain injury: A functional approach (pp. 3-12). Baltimore: Paul H. Brookes
      Publishing.

Boake, C. (1991). Social skills training following head injury. In J. S. Kreutzer & P.
      Wehman (Eds.), Cognitive rehabilitation for persons with traumatic brain injury: A
      functional approach (pp. 181-189). Baltimore: Paul H. Brookes Publishing.

Boake, C. (1994). Choosing an appropriate rehabilitation facility. In A. T. Dikengil, S.
      Morganstein, M. C. Smith, & M. C. Thut (Eds.), Family articles about traumatic
      brain injury (pp. 207-209). Tucson, AZ: Communication Skill Builders.

Bontke, C. F., & Boake, C. (1996). Principles of brain injury rehabilitation. In R.
      Braddom (Ed.), Physical medicine and rehabilitation (pp. 1027-1051).
      Philadelphia: W.B. Saunders.

Meyer, C. A., Boake, C., Levin, V. A., & Ratcliff, D. (1996). Symptom management,
      rehabilitation strategies, and improved quality of life for patients with brain
      tumors. In V.A. Levin (Ed.), Cancer in the nervous system (pp. 449-462). New
      York: Churchill-Livingstone.

Johnston, M. V., Hall, K., Carnevale, G., & Boake, C. (1996). Functional assessment
      and outcome evaluation in traumatic brain injury rehabilitation (pp. 197-226). In
      L. J. Horn & N. D. Zasler (Eds.), Medical rehabilitation of traumatic brain injury.
      Philadelphia: Hanley & Belfus.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20             Page 48 of 61 PageID 871



Corwin Boake, Ph.D.                                                                 page 28

Bontke, C. F., Zasler, N. D., & Boake, C. (1996). Rehabilitation of the head-injured
      patient. In R. K. Narayan, J. E. Wilberger, Jr., & J. T. Povlishock (Eds.),
      Neurotrauma (pp. 841-858). New York: McGraw-Hill.

Boake, C., Francisco, G. E., Ivanhoe, C. B., Kothari, S. (2000). Brain injury
      rehabilitation (pp. 1073-1116). In Braddom, R. (Ed)., Physical medicine and
      rehabilitation (2nd. ed.). Philadelphia: W. B. Saunders.

Boake, C. (2003). Stages in the history of neuropsychological rehabilitation. In B. A.
      Wilson (Ed.), Neuropsychological rehabilitation: theory and practice (pp. 11-22).
      Lisse: Swets & Zeitlinger.

Boake, C. & Diller, L. (2005). History of rehabilitation for traumatic brain injury. In W.
      M. High, Jr., A. M. Sander, M. A. Struchen, & K. Hart (Eds.), Rehabilitation
      interventions following traumatic brain injury: State of the science 2003 (pp. 3-
      13). New York: Oxford University Press.

Kennedy, C. H., Boake, C., Moore, J. L. (2010). A history and introduction to military
     neuropsychology (pp. 1-28). In C. H. Kennedy & J. L. Moore (Eds.), Military
     neuropsychology. New York: Springer

Dulay, M. F., Boake, C., Yoshor, D., & Levin, H. S. (2012). In D. Yoshor & E. M. Mizrahi
       (Eds.), Clinical brain mapping (pp. 55-78). New York: McGraw-Hill.

Wilde, M. C., & Boake, C. (in press). Neuropsychological recovery and rehabilitation
       with aortic surgery and traumatic injury. In Aortic disease: clinical diagnosis and
       management.

Other Professional Communications:

Zimmerman, J., Abrams, L., & Boake, C. (1981, August). Parental adjustment to
     medical handicaps of the child. Paper presented at the convention of the
     American Psychological Association, Los Angeles, CA.

Salmon, P. G., & Boake, C. (1982, March). Individual differences in processing
     strategies on a test of verbal learning. Poster presented at the 2nd International
     Symposium on Models and Techniques of Cognitive Rehabilitation, Indianapolis,
     IN.

Boake, C. (1982, November). Challenges to neuropsychological assessment in
      rehabilitation. Workshop presented at the meeting of the Texas Psychological
      Association, Dallas, TX.

Boake, C. (1983, August). Recovery of simulated MMPI mixtures by seven clustering
      methods. Paper presented at the convention of the American Psychological
      Association, Anaheim, CA.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20           Page 49 of 61 PageID 872



Corwin Boake, Ph.D.                                                              page 29

Hartley, L. L., & Boake, C. (1986, October). Approaches to the treatment of the
       interpersonal behavior of head injured adults. Paper presented at the 9th Annual
       Traumatic Head Injury conference, Braintree, MA.

Boake, C. (1986, October). A cognitive approach to social skills training of head injured
      adults. Paper presented at the 2nd International Conference on Models of Brain
      Injury Rehabilitation, London.

Boake, C. (1987, June). Functional approaches to cognitive rehabilitation. Workshop
      presented at the Postgraduate Course on Rehabilitation of the Brain Injured Adult
      and Child, Williamsburg, VA.

Boake, C. (1987, June). Training social skills of head injured adults. Paper presented
      at the Postgraduate Course on Rehabilitation of the Brain Injured Adult and
      Child, Williamsburg, VA.

Boake, C. (1987, June). Living skills training for community reentry. Paper presented
      at the Postgraduate Course on Rehabilitation of the Brain Injured Adult and
      Child, Williamsburg, VA.

Boake, C. (1987, September). Historical precedents and contemporary theories of
      cognitive rehabilitation. Paper presented at the Cognitive Rehabilitation
      conference, Williamsburg, VA.

Boake, C. (1987, September). Functional approaches to cognitive rehabilitation.
      Workshop presented at the Cognitive Rehabilitation conference, Williamsburg,
      VA.

Boake, C. (1988, September). A history of cognitive rehabilitation: Where have we
      come from? Paper presented at the Cognitive Rehabilitation conference,
      Richmond, VA.

Boake, C. (1988, October). Outcome of the traumatized patient with effective
      rehabilitation implementation. Presentation at the 2nd Annual Trauma Update
      and Seminar, Johnstown, PA.

Boake, C. (1989, March). Historical perspective of community reintegration. Paper
      presented at the 4th annual Symposium on Advances in Head Injury
      Rehabilitation, Dallas, TX.

Boake, C. (1989, September). Post-acute rehabilitation beyond the 1980s. Paper
      presented at the Cognitive Rehabilitation conference, Clearwater Beach, FL.

Boake, C. (1989, September). Working approaches in day and residential rehabilitation
      programs. Workshop presented at the Cognitive Rehabilitation conference,
      Clearwater Beach, FL.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20            Page 50 of 61 PageID 873



Corwin Boake, Ph.D.                                                               page 30

Boake, C. (1989, September). The search for functional assessment in cognitive
      rehabilitation. Paper presented at the Cognitive Rehabilitation conference,
      Clearwater Beach, FL.

Boake, C. (1989, October). Post-acute rehabilitation: Outpatient program, team
      approach, community services. Presentation at the Golden Triangle
      Rehabilitation Association conference, Beaumont, TX.

Boake, C. (1990, September). Cognitive retraining: Does it work? Presentation at the
      Neurorehabilitation: Beyond the Basics conference, Houston, TX.

Boake, C. (1990, September). Practical issues in community based and holistic
      rehabilitation programs. Workshop presented at the Cognitive Rehabilitation and
      Community Integration conference, Richmond, VA.

Jones, D., Herzog, J. T., & Boake, C. (1992, April). Returning the brain-injured child to
      the classroom. Workshop presented at 2nd Annual Symposium on Current
      Issues in Mental Health, University of Houston - Clear Lake, Houston, TX.

Bontke, C. F., Boake, C., & Levin, E. M. (1992, June). Neuromedical and
      neuropsychological approaches to mild brain injury. Workshop presented as part
      of the series, Brain Injury Rehabilitation: Challenges in the Community, The
      Institute for Rehabilitation and Research, Houston, TX.

Sherer, M., & Boake, C. (1992, July). Vocational implications of impaired self-
      awareness following closed head injury. Presentation at the Texas Rehabilitation
      Association annual conference, Houston, TX.

Boake, C., Yablon, S. A., & Olsen, E. (1992, December). Identification and
      management of patients with concomitant spinal cord and head injury.
      Presentation at New Developments in Comprehensive Rehabilitation of
      Individuals with Spinal Cord Injury, Houston, TX.

Boake, C. (1993, February). Dealing with unawareness of deficits after brain injury.
      Texas Medical Center Speech Pathology Grand Rounds, Houston, TX.

Yablon, S. A., & Boake, C. (1993, March). Impact of concurrent traumatic brain injury
      upon functional rehabilitation of patients with spinal cord injury: A case-
      controlled, retrospective survey. Poster presented at the Annual Conference of
      the Association of Academic Physiatrists, Albuquerque, NM.

Boake, C. (1993, May). Neuropsychological evaluation. Presentation at Driving with a
      Physical Disability, Houston, TX.

Boake, C. & Strowmatt, C. (1993, May). Brain injury drivers: Current TIRR research.
      Presentation at Driving with a Physical Disability, Houston, TX.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20           Page 51 of 61 PageID 874



Corwin Boake, Ph.D.                                                                page 31

Wilde, M., Boake, C., & Sherer, M. (1994, February). Recognition versus recall
       discrepancies in closed head injury. Paper presented at the International
       Neuropsychological Society meeting, Cincinnati, OH.

Sherer, M. & Boake, C. (1994, February). Prediction of return to productivity following
      traumatic brain injury. Paper presented at the International Neuropsychological
      Society meeting, Cincinnati, OH.

Boake, C. (1994, June). Driving safety after traumatic brain injury. Paper presented at
      the 17th Annual Lewis A. Leavitt, M.D. Memorial Lectureship, Baylor College of
      Medicine, Houston, TX.

Boake, C. (1994, September). Wartime neurosurgery and the origins of brain injury
      rehabilitation. Paper presented at the Fourth Annual Meeting of the International
      Association for the Study of Traumatic Brain Injury, St. Louis, MO.

Parsons, K. C. & Boake, C. (1994, September). Dual diagnosis: Head injury and spinal
      cord injury. Presentation at Spinal Cord Injury: Assuring Quality in Today's
      Health Care Environment, Houston, TX.

Boake, C. (1995, January). Efficacy and outcome of brain injury rehabilitation.
      Workshop presented at the 2nd Annual Cognitive Rehabilitation Training
      Seminar, Albuquerque, NM.

Boake, C. (1995, January). Measuring the outcome of brain injury rehabilitation. Paper
      presented at the 13th Annual Sheldon Berrol, M. D. Brain Injury Symposium,
      San Antonio, TX.

Boake, C., & Herzog, J. T. (1995, December). Persisting aphasia following closed
      head injury: Frequency and risk factors. Paper presented at the 14th Annual
      Symposium of the Brain Injury Association, San Diego, CA.

Jones, D., & Boake, C. (1996, February). Neuropsychology in the schools: Educational
      interventions for children with brain injury. Workshop presented at the 3rd
      Annual Professional Development Conference, Texas Association of School
      Psychologists, Dallas, TX.

Boake, C. (1996, March). Cognitive rehabilitation: How do we know it works?
      Workshop presented at the 3rd Annual Cognitive Rehabilitation Training
      Seminar, Philadelphia, PA.

Boake, C. (1996, March). Neuropsychological assessment in rehabilitation. Workshop
      to be presented at the 30th Comprehensive Review Course in Physical Medicine
      and Rehabilitation, Baylor College of Medicine, Houston, TX.

Boake, C., & Millis, S. R. (1996, April). Functional outcome, neuropsychological
      assessment, and real world functioning. Workshop presented at the National
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20           Page 52 of 61 PageID 875



Corwin Boake, Ph.D.                                                              page 32

      Meeting on Models and Systems of Care for Traumatic Brain Injury, Washington,
      DC.

Boake, C. (1996, November). Depression following traumatic brain injury. Paper
      presented at the 15th Annual National Symposium of the Brain Injury
      Association, Dallas, TX.

Boake, C. (1996, November). Can early neuropsychological testing predict long-term
      functional outcome from traumatic brain injury? Paper presented at the 15th
      Annual National Symposium of the Brain Injury Association, Dallas, TX.

Silver, B. V., & Boake, C. (1996, November). Stimulant treatment of attentional deficits
        in a child with traumatic brain injury. Paper presented at the 15th Annual
        National Symposium of the Brain Injury Association, Dallas, TX.

Boake, C. (1996, November). Cognitive rehabilitation: How do we know it works?
      Workshop presented at the convention of the New Mexico Speech-Language
      and Hearing Association, Albuquerque, NM.

Boake, C. (1997, March). Outcome from moderately severe brain injury. Paper
      presented at the Management of Severe Head Injury Symposium, University of
      Texas-Houston Medical School, Houston, TX.

Boake, C. (1998, May). The neuropsychologist's view of traumatic brain injury. Paper
      presented at the American Psychiatric Association Annual Meeting, Toronto.

Boake, C. (1999, April). Cognitive rehabilitation. Paper presented at the annual
      meeting of the American Neuropsychiatric Association, New Orleans, LA.

Boake, C. (1999, October). The development and history of cognitive rehabilitation to
      the present day. Paper presented at the meeting of the Society for Cognitive
      Rehabilitation, Birmingham, UK.

Boake, C. (1999, October). Cognitive outcome measures. Paper presented at the
      meeting of the Society for Cognitive Rehabilitation, Birmingham, UK.

Levin, H. S., & Boake, C. (1999, December). Depression after mild to moderate
       traumatic brain injury. Paper presented at the 1st Federal Interagency
       Conference on Traumatic Brain Injury, Bethesda, MD.

Boake, C. (2000, May). From the Binet-Simon to the Wechsler-Bellevue: rediscovering
      the history of IQ tests. Paper presented at the meeting of the Midwest
      Neuropsychology Group, Madison, WI.

Boake, C. (2000, June). From the Binet-Simon to the Wechsler-Bellevue: tracing the
      history of IQ tests. Paper presented at the meeting of the National Association of
      Psychometrists, Dallas, TX.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20            Page 53 of 61 PageID 876



Corwin Boake, Ph.D.                                                                page 33


Boake, C. (2000, November). Providing a road map of injury: The neuropsychologist’s
      role in traumatic brain injury. Paper presented at the Annual Meeting of the
      Academy of Psychosomatic Medicine, Palm Springs, CA.

Francisco, G., Boake, C., Silver, J., & Wiggs, L. (2001, July). Team approach to
      management of agitation. Workshop presented at the 20th Annual Symposium of
      the Brain Injury Association, Atlanta.

Francisco, G. E., & Boake, C. (2001, August). Improvement in comfortable walking
      speed (CWS) in post-stroke spastic hemiplegia following intrathecal baclofen
      (ITB) therapy. Paper presented at the meeting of the National Stroke
      Association, San Diego.

Boake, C. (2003, October). Emotional consequences of traumatic brain injury. Paper
      presented at the Rehabilitation Solutions XVI: Advanced Case Management
      Conference, Houston.

Boake, C. (2004, September). Psychological Consequences of TBI: Anxiety,
      depression and PTSD. Paper presented at the 25th Anniversary meeting of
      Headway, Stratford-Upon-Avon.

Boake, C. (2004, September). Historical perspectives on brain injury rehabilitation:
      What do they tell us about future developments? Paper presented at the 25th
      Anniversary meeting of Headway, Stratford-Upon-Avon.

Boake, C. (2004, September). Advances in brain injury rehabilitation. Paper presented
      at Regional West Medical Center, Scottsbluff, NE.

Francisco, G. E., Aggarwal, P., & Boake, C. (2005, April). Efficacy of botulinum toxin-A
      treatment of spastic hypertonia of forearm pronators: pronator teres versus
      quadratus. Paper presented at the 3rd World Congress of the International
      Society of Physical Medicine and Rehabilitation, Sao Paolo.

Boake, C. (2008, April). Mild traumatic brain injury and posttraumatic stress disorder in
      combat veterans. Workshop presented at Rehabilitation Institute of Chicago,
      Chicago, IL.

Boake, C. (2008, August). Development of the concept of post-concussional syndrome.
      Paper presented at the American Psychological Association convention, Boston,
      MA.

Boake, C., (2009, April). Posttraumatic stress disorder vs. mild traumatic brain injury.
      Paper presented at the Annual Traumatic Brain Injury course, Rehabilitation
      Institute of Chicago, Chicago, IL.

Boake, C. (2009, November). Historical foundations of neuropsychology: from Phineas
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20         Page 54 of 61 PageID 877



Corwin Boake, Ph.D.                                                            page 34

      Gage to formal testing. Paper presented at the National Academy of
      Neuropsychology conference, New Orleans, LA.

Boake, C. (2010, October). Validity of neuropsychological assessment in traumatic brain
      injury rehabilitation. Workshop presented at the National Academy of
      Neuropsychology conference, Vancouver, BC.

Boake, C. (2014, June). DSM-5 update for neuropsychologists. Workshop presented at
      the American Academy of Clinical Neuropsychology conference, New York, NY.

Boake, C. (2014, October). DSM-5 update for medical psychologists. Workshop
      presented at the Louisiana Academy of Medical Psychologists conference, Baton
      Rouge, LA.

Boake, C. (2015, June). DSM-5 and ICD-10 coding update for the practicing
      psychologist. Workshop presented at the Louisiana Psychological Association
      convention, Metairie, LA.

Boake, C. & Puente, A. E. (2015, November). Transitioning to DSM-5 and ICD-10:
      deciphering coding and criteria changes. Workshop presented at the National
      Academy of Neuropsychologists convention, Austin, TX.

Boake, C. & Puente, A. E. (2015, November). DSM-5 and ICD-10 update for practicing
      psychologists. Workshop presented at the Texas Psychological Association
      convention, San Antonio, TX.

Boake, C. (2016, June). ICD-10 update for neuropsychologists. Workshop presented at
      the American Academy of Clinical Neuropsychology conference, Chicago, IL.

Boake, C. & Puente, A. E. (2016, August). DSM-5 and ICD-10 update for practicing
      psychologists. Workshop presented at the American Psychological Association
      convention, Denver, CO.

Boake, C. (2017, May). Understanding and deploying the ICD-10 in clinical practice.
      Workshop presented at the American Board of Professional Psychology
      Foundation Continuing Education conference, Seattle, WA.

Boake, C. (2017, June). Basics of ICD-10 coding for neuropsychologists. Workshop
      presented at the American Academy of Clinical Neuropsychology conference,
      Boston, MA.

Boake, C. (2017, June). Reimbursement issues with ICD-10 for neuropsychologists.
      Workshop presented at the American Academy of Clinical Neuropsychology
      conference, Boston, MA.

Boake, C. (2018, January). ICD-10 coding and reimbursement update. Workshop to be
      presented at the Louisiana Academy of Medical Psychologists conference, Baton
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20   Page 55 of 61 PageID 878



Corwin Boake, Ph.D.                                                  page 35

     Rouge, LA.
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20          Page 56 of 61 PageID 879



  Corwin Boake, PhD 4-year testimony 2016-2020

  Bulmaro Flores vs. SCS Construction management, Inc. and Four Seasons
  Development Co., Inc. 190th Judicial District Court, Harris County, Texas. 2016
  (deposition)

  Lauren Vick vs. Irshad Khan; "Martin Gas"; Martin Transport, Inc.; and Martin
  Resource Management Corporation. 234th Judicial District Court, Harris County,
  Texas. 2016 (trial)

  Champagne Marks vs. CNL Income FEC South Houston, LLC d/b/a Zuma Fun
  Center. 29th Judicial District Court, Harris County, Texas. 2017 (deposition)

  Kelly LeBlanc, M.D. vs. Supreme Pools & Spas, Inc., and Rafael DeJesus d/b/a
  RAM Pool & Plumbing. 133rd Judicial District Court, Harris County, Texas. 2017
  (deposition)

  Perla Trevizo vs. Lafonda Denise Rouse and Groome Transportation of Texas,
  Inc. 190th Judicial District Court, Harris County, Texas. 2017 (deposition)

  Sherri Brown vs. Midstream Pipeline Services, LLC, and James Edward Lane.
  Cause 54057. District Court of Harris County, Texas, 88th Judicial District. 2017
  (deposition)

  Robert Collums, Jr., Individually, and d/b/a Absolute Industrial Solutions vs.
  Texas Pipe and Supply Company, Ltd. f/k/a Energy Metals Incorporated, Simi
  Investment Company, Ltd., JRR Management, LLC, MRR Management, LLC.
  Cause No. 2016-15178. District Court of Harris County, Texas, 127th Judicial
  District Court. 2017 (deposition, trial)

  Henry Jefferson vs. John Doe, Rebecca Rutherford, Individually and d/b/a T&T
  Hoisting, Winn Trylor Lander, a/k/a WT Lander and d/b/a Rutland Construction
  Services, and Brazos Contractors Development, Inc. Cause 2014-28653. District
  Court of Harris County, Texas, 152nd Judicial District. 2017 (deposition)

  Alfonso Raymond Salazar vs. Charles L. Ryan, et al. CV 96-85-TUC-FRZ. U.S.
  District Court, District of Arizona. 2017 (deposition and trial)

  Melissa A. Hayden vs. Fluor Federal Global Projects, Inc. & The Insurance Co. of
  the State of Pennsylvania. OWCP No. 08-309227 OALJ No. 2017-LDA-240. U.S.
  Dept. of Labor, Office of Worker’s Compensation Programs; 2017 (deposition)

  Colton Hale vs. Old Republic Insurance Co. Cause No. DC-15-44516. District
  Court of Coryell County, Texas, 52nd Judicial District. 2017 (deposition)
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20            Page 57 of 61 PageID 880



  Mike Markalonis vs REM Directional, et al. Cause No. D-196185. 136th Judicial
  District Court, Jefferson County, Texas. 2017 (deposition)

  Darolyn Mangum vs BIC Corporation. Cause No. 15-CV-0353. 212th Judicial
  District Court, Galveston County, Texas. 2017 (deposition) 2018 (trial)

  Donnell Ellis vs CACI International, Inc., and AIG Claims Services, Inc. OALJ No.
  2017-LDS00631. OWCP No. 08-309845. U.S. Dept. of Labor Office of
  Administrative Law Judges, Newport News, Virginia. 2017 deposition)

  Dolores S. Willis, et al., vs Cost Plus, Inc., d/b/a Cost Plus World Market. Civil
  Action No. 6:16-CV-00639. U.S. District Court, Western District of Louisiana,
  Lafayette-Opelousas Division. 2017 (deposition)

  Cedric Amaya and Taylor Chase Routon vs EOG Resources, Inc., Renegade
  Well Services, LLC, Oak Lease Service Co., Enersafe, Inc., Dale Willenbring,
  P.E., and Josh Stralow. Cause No. 2015-34043. 295th Judicial District Court,
  Harris County, Texas. 2017 (deposition)

  Remilekun K. Davis vs Jefferson B. Sessions, III, U.S. Attorney General, et al.
  Civil Action No. 4:17-cv-00890. U.S. District Court for the Southern District of
  Texas, Houston Division. 2017 (deposition)

  In re West explosion cases. Cause No 2013-2476-4. 170th Judicial District Court,
  McClellan County, Texas. 2017 (deposition)

  Diane Martin vs Kellermeyer Bergensons Services LLC, et al. Docket No. C-
  2014-2362 E. 15th Judicial District Court, Lafayette Parish, Louisiana. 2018
  (deposition)

  Janet Sandera vs. Sylvester Hudgen, III and B.V.S. Construction, Inc. Cause No.
  16-000509-CV-272. District Court of Brazos County, Texas. 272nd Judicial
  District. 2018 (deposition)

  Lorie J. Bourgeois, and Louis Berthiaume vs Timothy Wayne Price and CW
  Transport, LLC. Cause No. B-19865. District Court, 60th Judicial District,
  Jefferson County, Texas. 2018 (deposition)

  Javier Elias vs. C & D Production Specialist Co., Inc., d/b/a Crosby Energy
  Services, Pioneer Natural Resources, USA, Inc., and Hector Garcia. Cause No.
  17-03-56950-CV. District Court, 79th Judicial District, Jim Wells County, Texas.
  2018 (deposition)

  Rodericus Keyes vs. Helix Energy Solutions Group, Inc. Civil Action No.
  3:15CV0312. U.S. District Court, Middle District of Louisiana. 2018 (deposition)
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20          Page 58 of 61 PageID 881



  Victor Chavarria, Haime Chavarria, individually and as next friend of MC, a
  minor, Victor M. Chavarria, and Jose Chavarria vs. MWPC Corporation d/b/a
  Mid-West Electronic Co., Inc., and David Long. Cause No. 201676683. District
  Court, 151st Judicial District, Harris County, Texas. 2018 (deposition)

  Adrian Canales vs. Nabors Drilling USA, LP. Cause No. 15-03-20959-CVR.
  District Court, 143rd Judicial District, Reeves County, Texas. 2018 (deposition)

  Caroline Eynon, et al. vs. Discount Wheel & Tire, Walter Irwin, individually, and
  d/b/a Discount Wheel and Tire. Cause No. 2015-29-CCL2. County Court at Law
  No. 2, Gregg County, Texas. 2018, 2019 (deposition)

  Rhonda R. Vigil, Orlando Vigil, et al. vs. Carol Nash Adams. Cause No. 15-12-
  23400-CV. District Court, 38th Judicial District, Medina County, Texas. 2018
  (deposition)

  Tiffany Dawn Davis vs. Dewitt Green, III and Texas Fueling Services, LLC.
  Cause No. 2016CCV-62781-4. County Court at Law No. 4, Nueces County,
  Texas. 2018. (deposition)

  William Eslinger vs. Lucas Edward Allen Hiland Dairy Foods Company, LLC; and
  ACE American Insurance Co. Case No. CJ-2016-1474. District Court of
  Cleveland County, Oklahoma. 2018 (deposition)

  Diana Krompass and Matthew Krompass vs. Michael H. Boothby, M.D., P.A.,
  d/b/a The Orthopedic & Sports Medicine Institute, and Michael H. Boothby,
  individually, and William Shaw, individually. Cause No. 067-279949-15. District
  Court, 67th Judicial District, Tarrant County, Texas. 2018 (deposition)

  Linda Turner vs. Amerisure Insurance Company, et al. Civil Action No.: 2016-
  123. 4th Judicial District Court, Parish of Morehouse, Louisiana. 2018.
  (deposition)

  Michael Ryan Dickson, et al., and Mary Elo, et al. vs. Shawn Hurwitz, deceased,
  through the personal representative of his estate, Deborah M. Hurwitz. Cause C-
  1-PB-15-002258. Probate Court No. 1, Travis County, Texas. 2018 (trial)

  Willie Campbell vs. Forbes Energy Services, Ltd., and Forbes Energy Services
  Delaware, LLC. Cause 16-0271. 3rd Judicial District Court, Houston County,
  Texas. 2018 (deposition)

  Alfredo De La Garza, individually and as next friend for Lashia De La Garza and
  Katarina De La Garza, minors vs. Penn Virginia Oil & Gas, L.P., Penn Virginia Oil
  & Gas GP LLC, and Mike Ferguson. Cause No. 2014-42519. 215th Judicial
  District Court, Harris County, Texas. 2018 (deposition)
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20          Page 59 of 61 PageID 882



  Jennifer Fox, individually and as next friend of Sarah Fox, a minor vs Knife River
  Corporation and Charles Pickering. Cause No. A-200615. 58th Judicial District
  Court, Jefferson County, Texas. 2018 (deposition)

  John Hernandez vs Quintanilla Management Company, EOG Resources, Inc.
  and Smeal Manufacturing, LLC. Cause No. 2017-44236. 55th Judicial District
  Court, Harris County, Texas. 2018 (deposition)

  Hazael Ruiz and Abigail Ruiz v. Sun Coast Resources, Inc., Rush Truck Leasing,
  Inc., and Alberto Acosta, Jr. Cause No. 2016-63144. 125th Judicial District Court,
  Harris County, Texas. 2018 (deposition)

  Mark Brown v. ECCL 4:12, LLC, and Nextgen Parking, LLC. Cause No 2017-
  033189. 127th Judicial District Court, Harris County, Texas. 2018 (trial)

  Shannon Panko v. Forever 21 Retail, Inc., and Forever 21, Inc. Cause No. 2015-
  16200. 55th Judicial District, Harris County, Texas. 2019 (deposition)

  Taunia Elick and John V. Elick v. Troy Tesch. Cause 2015V-0092. 155th Judicial
  District, Austin County, Texas. 2018 (deposition) 2019 (trial)

  Mandel Duncan v. KBR/SEII and DynCorp International. Case Nos. 2017-LDA-
  00417 and 2017-LDS-00465. 2019 (hearing)

  Lawrence McBride and Christina McBride v. Brothers Produce, Inc., and David
  Duran. Cause No. 2018-34283. 80th Judicial District, Harris County, Texas. 2019
  (deposition, hearing)

  Kimberly Johnson v. First Transit, Inc. and John Doe. Cause No. 2015-74468.
  151st Judicial District of Harris County, Texas. 2019 (deposition)

  Vikki Bryant and Joseph Deajon vs. RFI Westchase Ranch, Inc., Ranch Chase
  Apartments, and U.S. Residential Group, LLC. Cause No. 2017-53106. 164th
  Judicial District of Harris Count, Texas. 2019 (deposition).

  Burl C. Luce and Pamela H. Gomez v. SGS North America, Inc., dba SGE
  Petroleum Service Corporation, Lease Plan, U.S.A., Billy Wayne Rogers. Cause
  No. 2017DCV-5925-C. 94th Judicial District, Nueces County, Texas. 2019
  (deposition)·

  Laurie Ramirez v. Autozone Parts, Inc., and Eric Hernandez. No. 2018CCV-
  60978-4. County Court at Law No. 4, Nueces County, Texas. 2019 (deposition)

  Luis O. Escamilla and Laura Escamilla, individually and as next friend of P.E. and
  R.E., minor children, vs. Killam Oil, Co. Ltd and Sosteros Ibarra Rosales. Cause
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20           Page 60 of 61 PageID 883



  No. 2018CVA000563D1. 49th Judicial District, Webb County, Texas. 2019
  (deposition)

  Steven Bouche vs. Quantum Hospitality, LLC. Cause No. 2015-45760. 295th
  Judicial District, Harris County, Texas. 2019 (deposition)

  Mark Armstrong and Erika Armstrong vs. Wing Enterprises. Case No. 4:18-cv-
  01238. U.S. District Court, Southern District of Texas, Houston Division. 2019
  (deposition)

  Sarah Middleton vs. Suncoast Post-Tension, Ltd., D.L., Peterson Trust and
  Michael Anthony Martin. Cause 2017CI14614. 288th Judicial District, Bexar
  County, Texas. 2019 (deposition)

  Danae Ruth McGann, individually, and a.n.f. of L.M., a minor, vs. Kevin Lilly a.n.f.
  of H.J.L., a minor; State Farm Mutual Automobile Insurance Company; and
  Hannah J. Lilly, individually. Cause 366-04515-2017. 366th Judicial District, Collin
  County, Texas. 2019 (deposition)

  Gulruz Nazrishoev vs. Ruben Luis Allende and Irma Landeros d/b/a Mex
  Transport. Cause No. C-2818-18-C. 139th Judicial District, Hidalgo County,
  Texas. 2019 (deposition)

  Dezmon Simpson vs. Genesis Energy, LP, Genesis Davison, LLC, Davison
  Transportation Services, Inc., Two Amigos Auto Repair, and James T. Benefield.
  Cause No. D-199677. 136th Judicial District, Jefferson County, Texas. 2019
  (deposition, trial)

  Elizabeth Daniels vs. Dr. Augustus E. Lyons, M.D., F.A.C.S. Arlington Surgical
  Association, and USMD Surgical Hospital at Arlington, LP. Cause No. 342-
  298522-18. 342nd Judicial District, Tarrant County, Texas. 2019 (deposition,
  hearing)

  Fred Medina vs. Justin Ray Richter and Angel Brothers Enterprises, Ltd. Cause
  No. 2017-83962. 55th Judicial District, Harris County, Texas. 2019 (deposition)

  Hazel Gunter, individually and as next of friend of Maddison McKinna, a minor;
  Kelley Eckert, individually and as next friend of Kelsi Chenault and Kade
  Chenault, minors; and James Dennis Armstrong, Jr., plaintiffs, vs. Anchor
  Trucking, LLC, ), Crosscal Transport, LLC ) and James Wesley Adams. 18th
  Judicial District, Johnson County, Texas. 2019 (deposition)

  Billie Hitt vs. Myrmac Corporation a/k/a McDonald’s. Cause No. C2018032. 355th
  Judicial District, Hood County, Texas. 2020 (deposition)
Case 6:19-cv-00038-H Document 56-5 Filed 11/16/20            Page 61 of 61 PageID 884



  Francisco Baeza; Victor Gonzales; Pedro Tarango Pacheco; Leonarda
  Gonzales, individually, and a/n/f of A.G., an incapacitated minor; Leslie Diaz,
  individually, and a/n/f of J.B., a minor; Aidee Olivas Lopez, individually, and a/n/f
  of J.O., a minor, vs. Crownquest Operating, LLC, Sean Parker, and Wildcat Oil
  Tools, LLC. Cause No. 1801.118th Judicial District, Glasscock County, Texas.
  2020 (trial)

  Diana Browne vs. RNDC Texas Management Co., LLC d/b/a Republic National
  Distributing Company, RNDC Texas, LLC, and Martin Alvarado. Cause No.
  2018-75129. 80th Judicial District, Harris County, Texas. 2020 (deposition)

  William Joseph Benard, et ux, vs. BNSF Railway Company. Cause No. 2018-
  26373. 80th Judicial District, Harris County, Texas. 2020 (deposition)

  Ramses Lambaria-Gonzales vs. United Parcel Service, Inc. and Richard L.
  Rodgriguez. Cause No. 2018CI08525. 408th Judicial District Court, Bexar County,
  Texas. 2020 (hearing)

  Abel Garcia vs. Neri Quintanilla vs. Bedrock Petroleum Consultants, LLC, Verdun
  Oil & Gas, LLC, Joe McElreath, and Neri Quintanilla. Cause No. DC-18-238. 229th
  Judicial District Court, Duval County, Texas. 2020 (deposition)

  Marcus Willis and Micah Willis vs. Yaffa Bloch. Cause DC-18-17050. 191st Judicial
  District Court, Dallas County, Texas. 2020 (deposition)

  Armando Batista vs. Toroz, Inc., and Marden Francisco Bonilla. Cause No. 2018-
  62832 55th Judicial District Court, Harris County, Texas. 2020 (deposition)
